       Case 2:19-cv-05354-MTL Document 48 Filed 03/31/21 Page 1 of 1



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Innovative Sports Management Incorporated,          No. CV-19-05354-PHX-MTL
10                  Plaintiff,                           ORDER
11   v.
12   Oscar H Graham, et al.,
13                  Defendants.
14
15          The Court has received notice that this case has settled (Doc. 47). Accordingly,
16          IT IS ORDERED that the Clerk of the Court shall, without further notice, dismiss

17   this entire case on April 30, 2021, with prejudice, and shall enter judgment accordingly,
18   unless prior thereto a party files a request for reinstatement on the Court’s trial calendar.

19          IT IS FURTHER ORDERED that all deadlines in this case are vacated.

20          IT IS FINALLY ORDERED that the video-telephonic settlement conference set
21   for April 9, 2021; the final pretrial conference set for May 3, 2021; and the jury trial set for
22   May 10, 2021 are hereby vacated.

23          Dated this 31st day of March, 2021.

24
25
26
27
28
